DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
In the preliminary amendment filed on July 26, 2019, claims 38-69 have been cancelled, and claims 5, 7-9, 18, 28 and 37 have been amended.  Therefore, claims 1-37 are currently pending for examination. 

Information Disclosure Statement
The IDS filed on 10/22/2020, 8/26/2019 and 7/26/2019 have been considered.

Claim Objections
Claims 10 and 30 are objected to because of the following informalities: Claim 10 and 30 recite an abbreviation "NFC" without definition. For the purpose of the examination, the examiner will assume that "NFC" as "Near Field Communication (NFC)". Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0012689 A1 to Tampereen Yliopisto et al. (hereinafter ‘Tampereen’) in view of US 2012/0286935 A1 (Huang).
Regarding Claim 1, Tampereen discloses an actuation device (a tactile intelligent mediator 128 comprising; a plurality of actuators 114; figure 4; paragraphs [0042]-[0043]) comprising: 
a plurality of spatially distributed actuators (actuators 114 are shown spatially distributed; figure 4; paragraphs [0042]-[0043]), each actuator configured for interacting with a biological skin surface (the tactile intelligent mediator 128 is brought into contact with receptive fields 104 of the human skin 102 for propagation of tactile signals from the actuator to the receptive field of the skin; paragraphs [0022], [0039], [0043]); 

a wireless power system to power the actuators (the tactile intelligent mediator 128 comprises a circuit board having an integrated wireless power supply system, and so is capable of wirelessly powering the actuators 114; paragraph [0043]). 
Tampereen does not disclose wherein the wireless power system provides a power harvesting that is greater than or equal to 5 mW. Huang discloses wherein the wireless power system provides a power harvesting that is greater than or equal to 5 mW (an energy harvester for providing about 6 to 9 milliwatts of power to a sensor node; paragraph [0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation device of Tampereen, with the ability to have the wireless power system provide a power harvesting that is greater than or equal to 5 mW, as taught by Huang, for the advantage of using ambient RF energy to provide a small amount of power to the electronics (Huang; paragraph [0050]).

Regarding Claim 4, the combination of Tampereen and Huang discloses the actuation device of claim 1. Tampereen further discloses a sensor operably connected to the wireless controller and the wireless power system for sensing a physical parameter (a skin status detector 108 for collecting skin temperature or humidity is operatively coupled to the actuator controllers 118 and the wireless power system; paragraphs [0028], [0030]-[0031]).

Regarding Claim 18, the combination of Tampereen and Huang discloses the actuation device of claim 1. Tampereen further discloses wherein the actuators comprise a mechanical actuator (tactile actuator 114 produces a mechanical vibration; paragraphs [0026], [0029]), a thermal actuator, and/or an electrical actuator.

Regarding Claim 19, the combination of Tampereen and Huang discloses the actuation device of claim 1. Tampereen further discloses wherein the actuator comprises a mechanical actuator having a vibration frequency that is greater than or equal to 1 Hz and less than or equal to 1 kHz (the actuator 114 comprises a mechanical actuator having a vibration frequency of 100 Hz; paragraphs [0026], [0029]).

Claims 1, 28, 29, and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0227374 A1 to Ling et al. (hereinafter 'Ling') in view of Huang.

Regarding Claim 1, Ling discloses an actuation device (an electrotactile system comprises an electrotactile device 12 for delivering tactile stimuli to a skin surface of a user; paragraphs [0047]-[0048]) comprising: 
a plurality of spatially distributed actuators (a plurality of electrotactile modules 10 (actuators) are shown spatially distributed; figure 2a; paragraph [0048]), each actuator configured for interacting with a biological skin surface (each electrotactile module 10 delivers a tactile stimuli to the skin to a user; paragraphs [0047]-[0049]);

a power system to power the actuators (power connectors 29 to enable passage of data and electrical power to respective modules 10; paragraphs [0056], [0073]). 
Ling does not disclose a wireless power system, wherein the wireless power system provides a power harvesting that is greater than or equal to 5 mW. 
Huang discloses a wireless power system (an energy harvester comprising an ambient RF energy collector; paragraph [0050]), wherein the wireless power system provides a power harvesting that is greater than or equal to 5 mW (an energy harvester for providing about 6 to 9 milliwatts of power to a sensor node; paragraph [0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation device of Ling, with the ability to have a wireless power system that provides a power harvesting that is greater than or equal to 5 mW, as taught by Huang, for the advantage of using ambient RF energy to provide a small amount of power to the electronics (Huang; paragraph [0050]).

Regarding Claim 28, the combination of Ling and Huang discloses the actuation device of claim 1. Ling further discloses a low power electric circuit (electrotactile devices 12 comprise circuits 22 for delivering small currents to the electrodes 24 of the modules 10, wherein the electrotactile devices 12 are energy efficient due to the small currents and are well-suited for use in association with electronic equipment having power management constraints; paragraphs [0052], [0054] [0067]).

Regarding Claim 29, the combination of Ling and Huang discloses the actuation device of claim 28. Ling further discloses wherein the low power electric circuit comprises a single wireless controller that controls the plurality of spatially distributed actuators (electronic control device 40 for wirelessly receiving control data and delivering it to the individual electrotactile modules 10; paragraphs [0058]-[0060], [0064]) by electrically energizing a single individual actuator at a time with the other actuators in an off-state and cycling through all actuators (each of the electrodes 24 of the module 10 is electrically connected to circuit 22 such that electrical current may be independently provided to electrodes 24 in a pre-determined control sequence to provide very precise sensor control, and so would be capable of electrically energizing a single individual actuator at a time with the other actuators in an off-state and cycling through all actuators; paragraphs [0049], [0067]).

Regarding Claim 32, the combination of Ling and Huang discloses the actuation device of claim 1. Ling further discloses a sensor in electronic communication with the wireless controller for measuring a physical parameter (sensory and position feedback data may also be transmitted from modules 10 through transmitting/receiving unit 30 to the electronic control device 40 (wireless controller); paragraphs [0021], [0054], [0067]), wherein the sensor provides autonomous control of the actuators in a feedback loop (the sensory and position feedback is used to control the electrotactile devices; paragraphs [0067], [0072]).

Regarding Claim 33, Ling discloses an actuation system comprising a plurality of actuation devices (a wearable article 14 comprises a plurality of electrotactile devices comprising 

Regarding Claim 34, the combination of Ling and Huang discloses the actuation system of claim 33. Ling further discloses wherein each of the actuation devices are in wireless communication with each other (the electrotactile devices 12 are in wireless communication with each other; paragraphs [0059], [0066]).

Regarding Claim 35, the combination of Ling and Huang discloses the actuation system of claim 34. Ling further discloses wherein the wireless communication comprises bidirectional communication (the wireless communication is bi-directional; paragraphs [0059], [0072]).

Regarding Claim 36, the combination of Ling and Huang discloses the actuation system of claim 35. Ling further discloses wherein each actuation device further comprises a sensor for sensing a physical parameter (sensory and position feedback data may also be transmitted from modules 10 of the electrotactile devices 12 through transmitting/receiving unit 30 to the electronic control device 40 (wireless controller); paragraphs [0021], [0054], [0067]), wherein the sensor is in electronic communication with the wireless controller so that a sensor output may be communicated to a different actuation device or an external controller (the sensory and 

Regarding Claim 37, the combination of Ling and Huang discloses the actuation system of claim 33. Ling further discloses that is part of a virtual reality device (the electrotactile devices 12 can be used as part of a virtual reality device; paragraph [0071]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tampereen and Huang in further view of US 2004/0000713 A1 to Yamashita et al. (hereinafter ‘Yamashita’).
Regarding Claim 2, the combination of Tampereen and Huang discloses the actuation device of claim 1. 
Tampereen does not disclose wherein the wireless power system provides a power delivery of at least 5x10A-4 mW/cm2. 
Yamashita discloses wherein the wireless power system provides a power delivery of at least 5x10A-4 mW/ cm2 (a sensor chip comprises solar battery that has a power generation capacity (delivery) of 0.05 to 1 mW/ cm2; paragraph [0131]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation device of Tampereen, with the ability to have the wireless power system provide a power delivery of at least 5x10-4 mW/ cm2, as taught by Yamashita, for the advantage of providing enough power to power small electronic devices (Yamashita; paragraph [0131]). 


Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tampereen and Huang in further view of US 6,882,128 B1 to Rahmel et al. (hereinafter ‘Rahmel').
Regarding Claim 3, the combination of Tampereen and Huang discloses the actuation device of claim 1. Tampereen further discloses a wireless power system (the tactile intelligent mediator 128 comprises a circuit board having an integrated wireless power supply system; paragraph [0043]). 
Tampereen does not disclose wherein the wireless power system has a power efficiency defined as power delivered to power harvested that is greater than or equal to 50%. Rahmel discloses wherein the wireless power system has a power efficiency defined as power delivered to power harvested that is greater than or equal to 50% (a system for wirelessly harvesting power having a power efficiency of 50% or more; column 6, lines 41 -51; column 7, lines 14-16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation device of Tampereen, with the ability to have a power harvesting efficiency greater than or equal to 50%, as taught by Rahmel, for the advantage of being able to convert over half of the collected RF signal into a usable power signal capable of powering the device (Rahmel; column 6, lines 41-51; column 7, lines 14-16).

Regarding Claim 5, the combination of Tampereen and Huang discloses the actuation device of claim 1. Tampereen does not disclose a large area antenna for the wireless power harvesting and powering of the actuators. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation device of Tampereen, with the ability to have a large area antenna for the wireless power harvesting and powering, as taught by Rahmel, for the advantage of having a larger surface area for collecting more ambient energy (Rahmel; column 10, lines 50-54).

Regarding Claim 6, the combination of Tampereen, Huang, and Rahmel discloses the actuation device of claim 5. Tampereen does not disclose wherein the large area antenna has a length that is greater than or equal to 100 cm. Rahmel does not disclose wherein the large area antenna has a length that is greater than or equal to 100 cm. However, since a larger surface antenna intercepts more ambient energy (Rahmel; column 10, lines 50-54), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antenna of Rahmel with a length that is greater than or equal to 100 cm, in order to have a larger surface area that is more efficient for collecting the ambient energy (Rahmel; column 10, lines 50-54).

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tampereen and Huang in view of US 2016/0181868 Al Palo Alto Research Center Incorporated (hereinafter 'Palo').

Regarding Claim 5, the combination of Tampereen and Huang discloses the actuation device of claim 1. Tampereen does not disclose a large area antenna for the wireless power harvesting and powering of the actuators. Palo discloses a large area antenna for the wireless power harvesting and powering (a wireless ambient power harvesting system formed on a substrate for powering sensors comprises a large antenna; abstract; paragraph [0025]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation device of Tampereen, with the ability to have a large area antenna for the wireless power harvesting and powering, as taught by Palo, for the advantage of capturing a wide range of RF frequencies (Palo; paragraph [0025]).

Regarding Claim 7, the combination of Tampereen, Huang, and Palo discloses the actuation device of claim 5. Tampereen does not disclose a small area antennae for powering the wireless controller. Palo discloses a small area antenna for powering the wireless controller (the antenna arrangement facilitates nesting a smaller antenna within open spaces of a larger antenna; paragraph [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation device of Tampereen, with the ability to further comprise a small area antenna for the wireless power harvesting and powering, as taught by Palo, for the advantage of capturing a wide range of RF frequencies without significantly changing the device's footprint, and thereby providing a highly scalable platform that facilitates remotely powering devices using pre-existing RF signals (Palo; paragraph [0025]).

Regarding Claim 8, the combination of Tampereen, Huang, and Palo discloses the actuation device of claim 7. Tampereen does not disclose wherein the small area antenna has an outer perimeter footprint that is less than or equal to 10 cm. Palo does not disclose wherein the small area antenna has an outer perimeter footprint that is less than or equal to 10 cm. However, since the small antenna is nested within the larger antenna (Palo; paragraph [0025]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antenna of Palo to comprise an outer perimeter footprint that is less than or equal to 10cm, in order to capture a wide range of RF frequencies without increasing the antenna footprint (Palo; paragraph [0008]).

Regarding Claim 9, the combination of Tampereen, Huang, and Palo discloses the actuation device of claim 8. Tampereen does not disclose wherein the small area antennae comprises a coil. Palo does not disclose wherein the small area antenna comprises a coil. However, since the antennas of Palo can be printed or deposited on the substrate in a variety of shapes (Palo; paragraph [0025]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antenna of Palo to comprise a coil, since coil antennas for power harvesting applications are widely used in the art. Furthermore, such a modification involves a mere change in shape of the antenna.


Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ling in view of Huang in further view of US 2014/0138432 A1 to Electronics and Telecommunications Research Institute (hereinafter 'ETRI').

Regarding Claim 10, the combination of Ling and Huang discloses the actuation device of claim 1. Ling further discloses a wireless controller (an electronic control device 40 for wirelessly receiving control data and delivering it to the individual electrotactile modules 10; paragraphs [0058]-[0060], [0064]). Ling does not disclose a NFC chip. ETRI discloses a NFC chip (a sensor comprising an NFC card; abstract; paragraphs [0139], [0143], [0153]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation device of Ling, with the ability to have the wireless controller comprise the NFC chip of ETRI, for the advantage of smoothly transmitting and receiving data with external devices (ETRI; paragraph [0143]).

Regarding Claim 11, the combination of Ling, Huang, and ETRI discloses the actuation device of claim 10. Ling does not disclose wherein the plurality of spatially distributed actuators are distributed over a surface area that is greater than or equal to 1 mA2. However, since the distributed electrotactile devices 12 can be distributed over a wearable article 14 to position the electrotactile devices in contact with as skin surface of the user (Ling; paragraph [0057]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuation device of Ling, wherein the actuators are distributed over a wearable article having a surface area that is greater than or equal to 1 mA2, since providing a larger surface area for the electrotactile devices to deliver the tactile stimulation to the skin would create a better and more immersive virtual reality experience (Ling; paragraph [0071]).

Regarding Claim 12, the combination of Ling, Huang, and ETRI discloses the actuation device of claim 11. Ling further discloses wherein the actuators are provided on a flexible substrate (the electrotactile modules are provided on a flexible PC board 26 and a flexible wearable article 14; paragraphs [0051], [0056]).

Regarding Claim 13, the combination of Ling, Huang, and ETRI discloses the actuation device of claim 12. Ling further discloses a plurality of individually interconnected flexible substrates (each electrotactile module is located on a flexible PC board 27, as shown in figure 2a, wherein a plurality of modules 10 are interconnected through the flexible wearable article 14; figures 2a, 3a, 4a-b; paragraphs [0051], [0053]), wherein each of the individual substrates support a plurality of actuators and are individually positionable over a desired skin area during use (each flexible PC board 26 supports a plurality of electrotactile modules 10 that conform to the user’s skin; paragraph [0051]).

Regarding Claim 14, the combination of Ling, Huang, and ETRI discloses the actuation device of claim 12. Ling further discloses wherein the flexible substrate supports from between 4 to 500 actuators (the flexible PC board is shown supporting at least four electrotactile modules 10; figure 2a).

Regarding Claim 15, the combination of Ling, Huang, and ETRI discloses the actuation device of claim 12. Ling further discloses that provides a reversible interface with skin (the electrotactile devices 12 are mounted to wearable apparel 14, and so provides a reversible interface with the skin; paragraph [0056]).

Regarding Claim 16, the combination of Ling, Huang, and ETRI discloses the actuation device of claim 12. Ling further discloses wherein the flexible substrate comprises a fabric (flexible fabric; paragraph [0056]).

Regarding Claim 17, the combination of Ling, Huang, and ETRI discloses the actuation device of claim 12. Ling further discloses wherein the fabric is part of clothing (wearable article 14 is preferably constructed from a flexible fabric material; paragraph [0056]).

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tampereen and Huang in further view of US 5,583,478 A (Renzi).

Regarding Claim 20, the combination of Tampereen and Huang discloses the actuation device of claim 19. Tampereen does not disclose wherein the mechanical actuator comprises an electrically conductive coil and a magnet, wherein the magnet is positioned within a magnetic field generated by the electrically conductive coil during an applied electric potential to the electrically conductive coil. 
Renzi discloses wherein the mechanical actuator comprises an electrically conductive coil and a magnet (a method of providing a realistic sense of touch comprises a mechanical actuator having an electrically conductive coil 36 magnet 33; abstract; column 7, lines 25-32; column 12, lines 1-4; claim 1), wherein the magnet is positioned within a magnetic field generated by the electrically conductive coil during an applied electric potential to the electrically conductive coil 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation device of Tampereen, with the ability to have the mechanical actuator comprises an electrically conductive coil and a magnet positioned within a magnetic field generated by the coil, as taught by Renzi, for the advantage of having a plurality of individually small and flexible actuators that are easily distributed within a glove or body suit (Renzi; abstract) and for using a system that requires very low currents and voltages to operate, yet operates at frequencies up to approximately 300 Hz (Renzi; column 4, lines 45-50).

Regarding Claim 21, the combination of Tampereen, Huang, and Renzi discloses the actuation device of claim 20. Tampereen does not disclose wherein the electrically conductive coil and the magnet are separated by a gap. Renzi discloses wherein the electrically conductive coil and the magnet are separated by a gap (the magnet 33 and coil 36 are shown separated by a gap; figure 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation device of Tampereen, with the ability to have the mechanical actuator comprises an electrically conductive coil and a magnet separated by a gap, as taught by Renzi, for the advantage of having a plurality of individually small and flexible actuators that are easily distributed within a glove or body suit (Renzi; abstract) and for using a system that requires very low currents and voltages to operate, yet operates at frequencies up to approximately 300 Hz (Renzi; column 4, lines 45-50).

Regarding Claim 22, the combination of Tampereen, Huang, and Renzi discloses the actuation device of claim 21. Tampereen does not disclose a polymer layer having a recess, wherein the magnet is positioned in the recess and the electrically conductive coil is positioned below the magnet. Renzi discloses a polymer layer having a recess (a nonmetallic spool 31 comprising Delrin (polymer) is shown having a recess for accommodating a contactor 34 and magnet 33; figure 4; column 7, lines 25-38), wherein the magnet is positioned in the recess (as shown; figure 4) and the electrically conductive coil is positioned below the magnet (the coil 36 is shown positioned below the magnet 33 with respect to the contactor 34, as depicted in figure 6; figures 4, 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation device of Tampereen, with the ability to have the mechanical actuator comprises an electrically conductive coil and a magnet positioned within a recess of a polymer layer, as taught by Renzi, for the advantage of having a plurality of individually small and flexible actuators that are easily distributed within a glove or body suit (Renzi; abstract) and for using a system that requires very low currents and voltages to operate, yet operates at frequencies up to approximately 300 Hz (Renzi; column 4, lines 45-50).

Regarding Claim 23, the combination of Tampereen, Huang, and Renzi discloses the actuation device of claim 22. Tampereen further discloses a wireless controller (actuator controllers 118 receive wireless signals from a processor 122, and so the controllers 118 are capable of receiving operative command signals to control each of the actuators 114; figure 4; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation device of Tampereen, with the ability to have the mechanical actuator comprises an electrically conductive coil and a magnet controlled by a switch, as taught by Renzi, for the advantage of having a plurality of individually small and flexible actuators that are easily distributed within a glove or body suit (Renzi; abstract) and for using a system that requires very low currents and voltages to operate, yet operates at frequencies up to approximately 300 Hz (Renzi; column 4, lines 45-50).

Regarding Claim 24, the combination of Tampereen, Huang, and Renzi discloses the actuation device of claim 23. Tampereen further discloses a vibration frequency is between 100 Hz and 300 Hz (e actuator 114 comprises a mechanical actuator having a vibration frequency of 100 Hz; paragraphs [0026], [0029]). Tampereen does not disclose wherein the magnet vibration frequency is between 100 Hz and 300 Hz. Renzi discloses wherein the magnet vibration 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation device of Tampereen, with the ability to have the mechanical actuator comprises an electrically conductive coil and a magnet that has a vibration frequency between 100 Hz and 300 Hz, as taught by Renzi, for the advantage of having a plurality of individually small and flexible actuators that are easily distributed within a glove or body suit (Renzi; abstract) and for using a system that requires very low currents and voltages to operate, yet operates at frequencies up to approximately 300 Hz (Renzi; column 4, lines 45-50).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ling and Huang and in further view of US 2016/0374886 A1 to Recovery Force LLC (hereinafter ‘Recovery’).

Regarding Claim 25, the combination of Ling and Huang discloses the actuation device of claim 1. Ling does not disclose wherein the actuator comprises a thermal actuator. Recovery discloses wherein the actuator comprises a thermal actuator (a wearable device for applying stimuli to the limb of a user comprises a shape memory wire (thermal actuator) for applying heat to the skin of the user; abstract; paragraph [0081]). In order to use the actuation system of Ling to provide a virtual reality experience (Ling; paragraph [0071]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation device of Ling, with the ability to have the actuator comprise a thermal actuator, as 

Regarding Claim 26, the combination of Ling, Huang, and Recovery discloses the actuation device of claim 25. Ling does not disclose wherein the thermal actuator comprises a wire that heats under an applied electric current. Recovery discloses wherein the thermal actuator comprises a wire that heats under an applied electric current (a shape memory wire (thermal actuator) for applying heat to the skin of the user in response to an electrical current; abstract; paragraph [0081]; claim 2). In order to use the actuation system of Ling to provide a virtual reality experience (Ling; paragraph [0071]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation device of Ling, with the ability to have the actuator comprise a thermal actuator wire that heats with an applied current, as taught by Recovery, for the advantage of applying a heat stimulus to the skin of a user (Recovery; paragraph [0081]).

Allowable Subject Matter
Claims 27, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the 

/Nay Tun/Primary Examiner, Art Unit 2687